Colburn, J.
It is apparent, from the facts agreed, that Nicholas G. Paul acquired an estate of homestead in the premises in question, under the St. of 1855, c. 238, which was preserved by subsequent legislation, and continued until his death, in 1870. Dulanty v. Pynchon, 6 Allen, 510.
Section 12 of the Gen, Sts. c. 104, is as follows: “ The estate or right of homestead of any householder, existing at his death, shall continue for the benefit of his widow and minor children, and be held and enjoyed by them, if some one of them occupies the premises, until the youngest child is twenty-one years of age, and until the marriage or death of the widow.” Under this provision, the petitioner and the respondents had an estate of homestead after the death of Paul. But the respondents had an estate of homestead during their minority only, and, as they had both become of age before 1881, all their estate of homestead has ceased. The assignment of dower did not affect the estate of homestead. Merceier v. Chace, 11 Allen, 194. Weller v. Weller, *288131 Mass. 446. The petitioner continued to occupy the premises until November 15, 1881, when, having built another house, she moved her household goods into it, and has ever since resided there, and, as all the facts show, with no intention of returning to the homestead estate. The petitioner’s right to possession and enjoyment of the estate of homestead depended upon occupancy. Abbott v. Abbott, 97 Mass. 136. The occupation of the dower estate was not an occupation of the estate of homestead. The assignment of dower separated entirely the dower estate from the estate of homestead. All estate of homestead in the respondents had ceased, and their occupation cannot avail the petitioner. We do not think the petitioner’s ignorance that she had an estate of homestead affects the question before us. It does not appear whether it was ignorance of law or of fact. In either case, it cannot affect the fact that she ceased to occupy the premises, and could only enable her to claim that, if she had known she had an estate of homestead, she would have acted differently.
It is difficult to see how a clearer case of ceasing to occupy the estate of homestead could be shown, and, if we give any force whatever to the words of the statute, “if some one of them occupies the premises,” we must hold that the petition cannot be maintained.

Judgment for the respondents.